Citation Nr: 0523300	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

This case was previously before the Board in February 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your 
part.  


REMAND

At the time of the aforementioned remand in February 2004, it 
was requested that the RO obtain any and all records of 
treatment of the veteran at Lourdes Hospital located in 
Binghamton, New York, immediately prior to his death on 
October 21, 2001.  Additionally requested was that the RO 
obtain a report of the autopsy conducted in an attempt to 
determine the cause of the veteran's death.  Finally, it was 
requested that the RO ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) was complete.  

A review of the record subsequent to the Board's remand in 
February 2004 reveals that all necessary action pursuant to 
the VCAA has been completed.  However, in a Supplemental 
Statement of the Case (SSOC) dated in June 2005, it was noted 
that additional evidence added to the record consisted not 
only of VA outpatient treatment reports covering the period 
from April 1993 to October 2001, but also other outpatient 
treatment reports and a Statement in Support of Claim from 
the appellant.  Regrettably, a review of the record discloses 
that no such outpatient treatment reports or statement from 
the appellant are contained in the claims file.  Because the 
record appears to be incomplete at this time, the Board finds 
an attempt to associate the records listed in the June 2005 
SSOC, or to rebuild the missing data, is necessary before any 
appellate review can be conducted. 

Moreover, during the course of the aforementioned SSOC, it 
was noted that the appellant had failed to provide 
authorization for the release of private medical information 
requested by the RO.  The failure to provide these releases 
is somewhat puzzling, given that the records requested (i.e., 
the veteran's terminal report of hospitalization and autopsy 
report) could be of potentially significant benefit to the 
appellant in the prosecution of her claim.  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is required prior to a 
final adjudication of the appellant's claim.  Accordingly, 
the case is once again REMANDED to the RO for the following 
actions:  

1.  The RO should attempt to associate 
the documents referenced in the 
"Evidence" section of the June 2005 
SSOC with the claims file.  If the 
documents are unavailable, the RO should 
attempt to again obtain the treatment 
records from the New York and Wilkes 
Barre VA Medical Centers dating from 
April 1993 to October 2001, and should 
ask the claimant to resubmit the 
information and evidence she provided in 
August 2004. All such documents, when 
obtained, must be made a part of the 
veteran's claims folder.  

2.  The RO should once again attempt to 
obtain any and all records of treatment 
of the veteran at Lourdes Hospital in 
Binghamton, New York, immediately prior 
to his death on October 21, 2001.  Such 
records should include a report of the 
autopsy conducted in an attempt to 
determine the cause of the veteran's 
death.  All such records, when obtained, 
should be incorporated in the veteran's 
claims folder.  The appellant should be 
requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  The appellant 
should additionally be advised that the 
failure to provide such authorization for 
release of private medical records may 
prove adverse to her claims.  All 
attempts to procure those records should 
be documented in the file.  If the RO 
cannot obtain those records, a notation 
to that effect should be inserted in the 
file.  In addition, the appellant and her 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death, as 
well as for dependency and indemnity 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1318(b).  Should the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with an additional 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
June 2005.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

